ON CONFESSION OF ERROR

PER CURIAM.
Upon consideration of the defendants’ commendable and well-taken confession of error, the downward departure sentences entered below are vacated. See State v. Pita, 54 So.3d 557 (Fla. 3d DCA 2011); State v. Walters, 12 So.3d 298 (Fla. 3d DCA 2009); State v. Salgado, 948 So.2d 12 (Fla. 3d DCA 2006). The causes are remanded for further proceedings in which the defendants may elect whether to withdraw their pleas or be resenteneed within the guidelines. See Salgado, 948 So.2d at 18-19.
Vacated and remanded.